            Case 3:20-cv-08123-JJT Document 31-4 Filed 08/24/20 Page 1 of 2




From: forresLenn@gmail.com <forresLenn@gmail.com>
Sent: Thursday, February 6, 2020 2:01 PM
To: 'Bob Bell' <bozebell@twmag.com>
Cc: forresLenn@gmail.com
Subject: RE: Brian Erskine

Thanks Bob. f

From: Bob Bell <bozebell@twmag.com>
Sent: Thursday, February 6, 2020 1:57 PM
To: Forrest Fenn <forresLenn@gmail.com>
Subject: Re: Brian Erskine

Forrest,
  Thanks for responding. Brian seems to be normal otherwise, but he is obsessed with your treasure and leW
me a very thick print out of all his eﬀorts to "prove" he has solved the case. Now he wants a sit down to
discuss, etc. I need to have him cease and desist, at least for my part.

 Bob McCubbin has been ins^tu^onalized by his family and he has serious memory issues, if not full blown
Alzheirmer's, I'm sorry to report.

BBB


On Thu, Feb 6, 2020 at 1:53 PM <forresLenn@gmail.com> wrote:
  Bob.
  I have numerous emails and documents from the guy and I’m still not sure what his angle is. I am
  staying away from him. What is your impression of him?
  Do you know how Bob McCubbin is doing?
  Forrest

  Thanks for the email.




                                                                                                       Page 1 of 2
            Case 3:20-cv-08123-JJT Document 31-4 Filed 08/24/20 Page 2 of 2

  From: Bob Bell <bozebell@twmag.com>
  Sent: Thursday, February 6, 2020 1:44 PM
  To: Forrest Fenn <ﬀenn@earthlink.net>
  Subject: Brian Erskine

  Forrest,
    This guy from Prescoa, Brian Erskine, showed up at our oﬃces a couple days ago and wanted to talk at
  length to me about how he has "solved" the Forrest Fenn treasure hunt. He said he has called you and
  talked with you and I asked him what you said? And he was a liale vague about the conversa^on but he is
  obsessed with bringing the hunt to a conclusion, or, to prove he has "solved it." He keeps implying that we,
  True West, are responsible because we promoted you. What is your reac^on to all this?

  BBB


  --
  Bob Boze Bell



--
Bob Boze Bell




                                                                                                          Page 2 of 2
